DETAILED ACTION
The instant action is in response to application 3 March 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicants amendment has overcome the previous 112 rejection.
Applicant’s arguments regarding the obviousness rejection have been considered but are not persuasive. First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since there seems to be some confusion as to the combination, it shall be briefly explained here.  As shown in Figs. 1 and 3 Osama teaches selectively enabling and disabling charge pumps to enable an output voltage from an input voltage with each charge pump having a different resistance to output a different resistance in parallel.  Tsuda teaches charge pumps with integer multiple output values.  The combination is using Tsuda’s charge pumps with integer values (1, 2) with Osama’s control circuit enabling it as needed.  This has the expected advantage of multiple output values, which is a strong reason to combine.  An image showing the combination is below.

    PNG
    media_image1.png
    593
    468
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Osama (US 20030107428) in view of Tsuda (US 2019/0229623).
As to claim 1, Osama discloses a multi-level charge pump (MCP) circuit, comprising:  5an MCP comprising a multi-level voltage circuit, the multi-level voltage circuit comprises: an input node (VDD) that receives a supply voltage (power supply to items 2-5); an output node (OUT) that outputs a low-frequency voltage; a first switch path (2) having a first on-resistance and is coupled 10between the input node and the output node; and a second switch path (3) having a second on-resistance and coupled between the input node and the output node in parallel to the first switch path; and a third switch path (4) having a third on-resistance and coupled 15between the input node and the output node in parallel to the first switch path and the second switch path (¶53 “According to an embodiment of the invention, the stages 2, 3, 4, 5 comprise charge pumps having the same loadless output voltage (V.sub.OUT,MAX) and different output resistances, as schematically illustrated by the equivalent circuit of FIG. 3.”); and a control circuit (6, 7, 8) configured to:activate the first switch path and at least one of the second switch path and the third switch path (See Fig. 7, various stages are on at various points) tand in a boost mode operation (¶3 “The invention further relates to a method of generating a substantially constant voltage signal whose value exceeds a supply voltage reference.”), deactivate the first switch path and activate the at least one of the second switch path and the third switch path to cause the multi- level voltage circuit to output the low-frequency voltage ( See Fig. 3, the item is activating and deactivating charge pumps as needed)..
Osama does not teach the multi-level voltage circuit to output the low-frequency voltage at the supply voltage
Tsuda teaches in a buck mode operation, the multi-level voltage circuit to output the low-frequency voltage at the supply voltage (Claim 9, integers include 1) and in a and in a boost mode operation, output the low-frequency voltage at twice the supply voltage (Claim 9, integers include 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osama to use integer multiples as disclosed in Tsuda to provide more output voltage levels.  
As to claim 2, Osama in view of Tsuda teaches wherein the MCP further comprises a power inductor coupled to the output node and configured to induce a low-frequency current based on the low-frequency voltage (Tsuda shows a power inductor at the output).
As to claim 3, Osama in view of Tsuda teaches wherein the control circuit is further configured to activate the at least one of the second switch path and the third switch path in response to the low-frequency current being above a predefined threshold (Fig. 7, Osama).
As to claim 4, Osama in view of Tsuda teaches wherein the control circuit is further configured to activate the second switch path and the third switch path to cause the multi- level voltage circuit to output the low-frequency voltage equaling the supply voltage with the equivalent resistance being smaller than the first on-resistance (parallel resistances will always shrink due to the 1/R= 1/Req relationship).
As to claim 5, Osama in view of Tsuda teaches wherein the control circuit is further configured to deactivate the first switch path and activate the at least one of the second switch path and the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at twice the supply voltage (Tsuda, claim 9.  Integers include 2.  Fig. 7 of Osama also has each individual converter on at a point in time as well).
As to claim 6, Osama in view of Tsuda teaches wherein the control circuit is further configured to activate the second switch path and the third switch path to cause the multi- level voltage circuit to output the low-frequency voltage at twice the supply voltage (Claim 9, Fig. 7.  The converters activated depend upon the amount of current).
As to claim 7, Osama in view of Tsuda teaches wherein the control circuit is further configured to activate alternately the second switch path and the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at twice the supply voltage (Claim 9, Fig. 7.  The converters activated depend upon the amount of current).
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Osama (US 20030107428). in view of Tsuda (US 2019/0229623) and Nakamura (US 2008/0116960).
Osama in view of Tsuda does not teach wherein the multi-level voltage circuit further comprises a fourth switch path coupled between the output node and a ground, wherein the control circuit is further configured to activate the fourth switch path while deactivating the first switch path, the second switch path, and the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at zero volt
Nakamura teaches wherein the multi-level voltage circuit further comprises a fourth switch path coupled between the output node and a ground, wherein the control circuit is further configured to activate the fourth switch path while deactivating the first switch path, the second switch path, and the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at zero volt (Q28, shorts between CP20 and ground)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use output shorting as disclosed in Nakamura to protect from downstream faults.  
Claims 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Osama (US 20030107428). in view of Tsuda (US 2019/0229623) and Nork (US 6,411,531).
As to claim 9, Osama in view of Tsuda does not disclose wherein: the first switch path comprises a first switch coupled between the input node and the output node; the second switch path comprises: a second switch and a third switch coupled in series between the input node and the output node; a fourth switch and a fifth switch coupled in series between the input node and a ground; and a first fly capacitor coupled between a first intermediate node located between the second switch and the third switch and a second intermediate node located between the fourth switch and the fifth switch; and the third switch path comprises: a sixth switch and a seventh switch coupled in series between the input node and the output node; an eighth switch and a ninth switch coupled in series between the input node and the ground; and a second fly capacitor coupled between a third intermediate node located between the sixth switch and the fifth switch and a fourth intermediate node located between the eighth switch and the ninth switch.
Nork teaches the second switch path comprises: a second switch and a third switch coupled in series between the input node and the output node; a fourth switch and a fifth switch coupled in series between the input node and a ground; and a first fly capacitor coupled between a first intermediate node located between the second switch and the third switch and a second intermediate node located between the fourth switch and the fifth switch (See Fig. 1, which shows a similar flying capacitor charge pump to applicant’s item 56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use flying capacitor pumps as disclosed in Nork to further adjust the impedance (Nork, abstract).  
	As to the other limitations, these are taught by the combination.  By having the flying capacitor of Nork used reads on the limitations of wherein: the first switch path comprises a first switch coupled between the input node and the output node; the second switch path comprises: a second switch and a third switch coupled in series between the input node and the output node; a fourth switch and a fifth switch coupled in series between the input node and a ground; and a first fly capacitor coupled between a first intermediate node located between the second switch and the third switch and a second intermediate node located between the fourth switch and the fifth switch; and the third switch path comprises: a sixth switch and a seventh switch coupled in series between the input node and the output node; an eighth switch and a ninth switch coupled in series between the input node and the ground; and a second fly capacitor coupled between a third intermediate node located between the sixth switch and the fifth switch and a fourth intermediate node located between the eighth switch and the ninth switch.  The second and third switching paths would be similar, but the first and second switch would correspond to S4/S1 of Nork.
As to claim 12, Osama in view of Tsuda and Nork teaches wherein the control circuit is further configured to open the first switch to deactivate the first switch path (this is taught by the combination, if the first switch is open, the flying capacitor does not charge), close the third switch and the fourth switch to activate the second switch path (this is taught by the combination, with these two capacitors charging the 2nd flying capacitor), and close the seventh switch and the eighth switch to activate the third switch path (this is taught by the combination, with these two capacitors charging the 3rd flying capacitor) to cause the multi- level voltage circuit to output the low-frequency voltage at twice the supply voltage (Tsuda, claim 9).
As to claim 14, Osama in view of Tsuda and Nork teaches wherein the control circuit is further configured to open the first switch to deactivate the first switch path (this is taught by the flying capacitor combination), close the third switch and the fourth switch to activate the second switch path (this is taught by the flying capacitor combination), and open the seventh switch to deactivate the third switch path (this is taught by the flying capacitor combination) to cause the multi-level voltage circuit to output the low-frequency voltage at twice the supply voltage (Tsuda, claim 9).
Allowable Subject Matter
Claims 10, 11, 13, 15-20 would be allowable if rewritten to to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 10, the prior art fails to disclose: “wherein the control circuit is further configured to close the first switch to activate the first switch path, close the second switch and the third switch to activate the second switch path, and close the sixth switch and the seventh switch to activate the third switch path to cause the multi-level voltage circuit to output the low-frequency voltage at the supply voltage with the equivalent resistance being smaller than the first on-resistance.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 13, the prior art fails to disclose: “wherein the control circuit is further configured to: open the second switch and the fifth switch to disable charging of the first fly capacitor; and open the sixth switch and the ninth switch to disable charging of the second fly capacitor.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 15, the prior art fails to disclose "wherein the control circuit is further configured to close the sixth switch and the ninth switch to concurrently charge the second fly capacitor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839